Citation Nr: 0629810	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board notes that this matter was previously before the 
Board.  In February 2002, the Board undertook development of 
the veteran's claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  That development included 
attempted verification of the veteran's stressors through the 
U.S. Armed Forces Center for Unit Records Research (CURR) 
(formerly known as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)).  

When this case was most recently before the Board in June 
2004, the Board denied the veteran's appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in February 
2006, the Court vacated the Board's June 2004 decision, and 
remanded this matter to the Board for development consistent 
with the Court's Order.


REMAND

In its Order dated in February 2006, the Court agreed with 
the veteran that VA has not complied with the duty to assist 
in the development of this claim, as provided under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
the Court found that, although VA had made attempts to verify 
the veteran's alleged stressor of having witnessed a massacre 
of Korean civilians, no attempt had been made to verify his 
alleged stressor of having been exposed to hostile fire on 
the border between North and South Korea.  The Court noted 
that information requests from VA did not discuss the need 
for more information with regard to the alleged regular 
exposure to hostile fire.  The Court concluded that 
"[a]bsent a specific request for more information concerning 
the [veteran's] purported hostile fire incidents and/or a 
request to [CURR] for unit records that could provide 
information concerning those incidents, the Secretary cannot 
be "reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile."

In accordance with the Court's order, this case is REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should prepare a 
summary of all of the veteran's alleged 
in-service stressful experiences, 
including those identified in the 
September 1999 letter from a VA 
psychiatrist.  It should send a copy of 
this summary to the veteran and inform 
him of the specific requirements for 
submission of queries to CURR.  It 
should also request the veteran to 
provide any additional pertinent 
details/facts not included in the 
summary, and inform him that queries 
that do not meet the requirements set 
forth by CURR will be returned without 
further research.  

2.  If additional pertinent information 
is received from the veteran, the 
summary should be updated accordingly.  

3.  If the updated summary meets the 
standards set forth by CURR for 
submission of queries, the summary, 
along with a copy of the veteran's DD 
Form 214 and his service personnel 
records should be sent to CURR, 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  CURR should be requested 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  

4.  If the information provided by the 
veteran, when considered with the 
information already of record, is 
deemed insufficient by CURR, or if the 
query is not submitted to CURR due to 
insufficient information, these facts 
should be noted in the claims file.

5.  The RO or the AMC should also 
undertake any other development that is 
warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


